The offense is burglary; the punishment, confinement in the penitentiary for three years.
Officers concealed themselves at night in a store building occupied and controlled by Earl Kerr. In the building was a stock of merchandise. Appellant and another man came to the building, broke the glass out of the door, and entered. They were preparing to take some money when the officers arrested them.
Appellant defended on the ground that he was temporarily insane from the combined use of narcotics and whisky.
No bills of exception are brought forward.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.